Case: 18-40870      Document: 00515351690         Page: 1    Date Filed: 03/19/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                      No. 18-40870                            FILED
                                                                         March 19, 2020
                                                                         Lyle W. Cayce
THEODORE STREATER,                                                            Clerk

              Plaintiff - Appellant

v.

SHARON ALLEN; CHARLES BELL; SERGEANT BUNNELL; T. HALL; S.
CROWLEY; JONES; JOANIE JONES TURNER; TEXAS ATTORNEY
GENERAL - AMICUS CURIAE,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 9:15-CV-68


Before ELROD, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
       Theodore Streater, Texas inmate # 1430922, filed a civil rights action
against employees of the Texas Department of Criminal Justice from the
Eastham Unit. The district court granted summary judgment in favor of the
defendants. We AFFIRM in part and VACATE and REMAND in part.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40870      Document: 00515351690    Page: 2   Date Filed: 03/19/2020



                                  No. 18-40870
                FACTUAL AND PROCEDURAL BACKGROUND
         On December 22, 2014, Streater filed a Step One grievance against
Assistant Warden Sharon Allen and Senior Warden Charles Bell asserting
violations of his religious rights. He filed a Step Two grievance on January 26,
2015 and received an answer to the grievance on January 29. According to
Streater, on February 5, Sergeant Bunnell went to Streater’s cubicle in his
prison dorm stating that Allen ordered Bunnell to perform a search. Streater
alleged that Bunnell called him “the offender who files all of the grievances.”
During the search, Bunnell found a typewriter in Streater’s cubicle that
belonged to another inmate. Streater explained that he had been doing legal
work with that other inmate. When the other inmate was moved to prehearing
detention, he left the typewriter with Streater.           The typewriter was
confiscated, and Streater was cited for possession of contraband.
         Streater alleged that Allen had ordered Bunnell to place Streater in
prehearing detention and to confiscate and search his legal files. Streater
further alleged that Allen accused him of extortion. Streater requested that
the Office of the Inspector General (“OIG”) investigate this allegation. An
investigator was assigned and later told Streater that the extortion charges
were unfounded. No disciplinary charge was filed against Streater on this
basis.
         Streater had been housed in a dorm since June 2007, and he had one
major disciplinary violation that occurred in 2009.        After the typewriter
incident, Streater was placed in prehearing detention where he was held for
19 days. He stated that prehearing detention involved being locked in a cell
for 24 hours per day with only a brief period to shower. After 19 days, Streater
was placed in “transit status” and continued to be locked in his cell for 24 hours
per day with some time to shower.


                                        2
    Case: 18-40870    Document: 00515351690     Page: 3   Date Filed: 03/19/2020



                                 No. 18-40870
      Streater was served with a disciplinary charge on February 24, 2015, for
being in possession of contraband (the typewriter). The charge was reduced
from a major to a minor violation. Streater was found guilty, and the minimum
punishment was imposed.
      After Streater submitted a written inquiry about being in transit status,
he was assigned to cell-block housing. He alleged that the cell-block housing
was more restrictive and contained more dangerous inmates than dorm
housing. Streater claimed that a supervisor named Jones told him that Allen
ordered a disciplinary notice be placed in Streater’s file, rendering him dorm
ineligible. Jones also allegedly told Streater that Allen was continuing to treat
the disciplinary infraction as a major violation even though it had been reduced
to a minor violation. Streater stated that white offenders who had recently
received major infractions had not been moved from the dorm while he had
been moved from the dorm for a minor infraction. Streater alleged that Bell
informed Streater that Bell could declare Streater dorm ineligible for any
reason, including just not liking Streater or the way he looked.
      Streater claimed that he attempted to file grievances based on
retaliation, but the defendants conspired to prevent the processing of his
grievances. He further stated that the defendants impeded an investigation
by concealing his retaliation grievances.
      Streater also asserted that the conditions of his cell were unclean and,
because he was Muslim, he was fed bean trays when pork was the main course.
Further, he was assigned to a midnight work crew overseen by an officer who
assaulted inmates without cause, and he was transferred to the Telford Unit
of the prison, which he states is the most violent prison unit in Texas.
      Based on these allegations, Streater claimed the defendants engaged in
a conspiracy to retaliate against him, engaged in a conspiracy to block his
grievances, violated his equal protection rights, denied him access to courts,
                                       3
    Case: 18-40870    Document: 00515351690     Page: 4   Date Filed: 03/19/2020



                                 No. 18-40870
and violated his First and Eighth Amendment rights and his rights under the
Religious Land Use and Institutionalized Persons Act.        The district court
granted summary judgment in favor of the defendants.            Streater timely
appealed.
                                 DISCUSSION
      We review de novo the district court’s summary judgment ruling. Hyatt
v. Thomas, 843 F.3d 172, 176 (5th Cir. 2016).
      Streater does not challenge the district court’s dismissal of his claims
challenging the conditions of confinement, the denial of access to courts, or the
violation of his religious rights, so those claims to be abandoned.          See
Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987). Streater does assert that the district court erred in granting summary
judgment in favor of the defendants on his claims for retaliation, violation of
his equal protection rights, and conspiracy. We will analyze those dismissals.
      We first discuss the retaliation claim. To establish such a claim, an
inmate must prove (1) he was exercising a specific constitutional right, (2) the
defendant intended to retaliate against the inmate for exercising that right,
(3) a retaliatory adverse act occurred, and (4) causation. Morris v. Powell, 449
F.3d 682, 684 (5th Cir. 2006). In this context, “causation” means that “but for
the retaliatory motive[,] the complained of incident . . . would not have
occurred.” Woods v. Smith, 60 F.3d 1161, 1166 (5th Cir. 1995). Conclusory
allegations are insufficient to survive summary judgment on a retaliation
claim. Id.
      The district court granted summary judgment after concluding there had
not been a showing of retaliatory intent. Streater needed to “produce direct
evidence of motivation or allege a chronology of events from which retaliation
may plausibly be inferred.” Allen v. Thomas, 388 F.3d 147, 149 (5th Cir. 2004).
Streater contends that he did present a chronology of events supporting
                                       4
    Case: 18-40870     Document: 00515351690     Page: 5   Date Filed: 03/19/2020



                                  No. 18-40870
retaliatory intent. Streater in his verified pleadings asserted that in the years
prior to the events here, he was placed in the least restrictive housing and
always had the same assigned work.          Then, just one week after Streater
received an answer to his grievance against Allen and Bell, Bunnell came to
his cubicle with orders from Allen to search and confiscate Streater’s
typewriter and legal files. Streater says that Bunnell referred to him as “the
offender who files all of the grievances.” Streater further alleged that after the
typewriter incident, Allen ordered Bunnell to place Streater in 24-hour lockup
in prehearing detention. Further, Allen falsely claimed that Streater was
involved in an extortion ring, and the OIG concluded that was unfounded. This
is enough to create a genuine issue of material fact as to whether the
confiscation, resulting disciplinary case, and detention constituted retaliation.
Allen, 388 F.3d at 150.
      Moreover, Streater alleged he was placed into a status in which he was
confined for 24 hours per day, before being reassigned to a more restrictive
general population cell. Streater also alleged he was reassigned to a more
dangerous work crew and a more dangerous prison unit. It is true that “a
prisoner has no constitutionally protected interest in a particular facility or a
specific work assignment.” Bibbs v. Early, 541 F.3d 267, 271 (5th Cir. 2008).
Nevertheless, a “transfer to a more dangerous section of the same prison is a
sufficiently adverse retaliatory act to support a § 1983 claim.” Morris, 449 F.3d
at 687.
      Only one defendant, Bell, responded to Streater’s claims. Bell filed an
affidavit averring Streater’s placement in a more restrictive status was due to
a lack of available beds in Streater’s custody level.      Bell also stated the
subsequent assignment to more restrictive housing was consistent with prison
policy. Bell stated he did not conspire to file a retaliatory disciplinary case
against Streater for filing grievances. Although Bell’s affidavit contradicts
                                        5
    Case: 18-40870    Document: 00515351690     Page: 6   Date Filed: 03/19/2020



                                 No. 18-40870
Streater’s allegations regarding the reasons for his repeated changes in prison
housing, on summary judgment a court does not evaluate credibility. Butts v.
Martin, 877 F.3d 571, 589 (5th Cir. 2017).
      The district court erred in granting summary judgment in favor of the
defendants on Streater’s retaliation claim.
      Streater also argues that his equal protection rights were violated
because the policy deeming him dorm ineligible due to a minor disciplinary
infraction was applied in a racially discriminatory manner. To avoid summary
judgment on a claim for an equal protection violation, Streater must present
evidence that similarly situated individuals have been treated differently, and
he must present some basis to find that purposeful or intentional
discrimination occurred. See Muhammad v. Lynaugh, 966 F.2d 901, 903 (5th
Cir. 1992). Though Streater named three inmates who he claimed remained
in dorms despite disciplinary cases, he presented no evidence that these
inmates were similarly situated by either disciplinary case or classification.
See id. Moreover, in his motion for summary judgment, Streater indicated that
two of these offenders were also removed from the dorm for some period. Thus,
his discrimination claim is unsubstantiated.
      Last, Streater argues that the district court erred in granting summary
judgment on his claim that the defendants conspired to retaliate and to prevent
the investigation of grievances. To establish a conspiracy claim under 42
U.S.C. § 1983, Streater has to “show that the defendants agreed to commit an
illegal act.”   Arsenaux v. Roberts, 726 F.2d 1022, 1024 (5th Cir. 1982).
Conclusory allegations of conspiracy do not create a fact issue on summary
judgment. Longoria v. Texas, 473 F.3d 586, 593 (5th Cir. 2006). Streater’s
verified complaint offers only blanket allegations that the defendants
“conspired.” Streater’s claim is actually about the outcome of the grievances
he presented, but he has no constitutionally protected liberty interest in having
                                       6
    Case: 18-40870   Document: 00515351690     Page: 7   Date Filed: 03/19/2020



                                No. 18-40870
“grievances resolved to his satisfaction.” Geiger v. Jowers, 404 F.3d 371, 374
(5th Cir. 2005). Summary judgment was properly granted to the defendants
on this claim.
      The district court’s grant of summary judgment on Streater’s retaliation
claim is VACATED and REMANDED.                 The judgment is otherwise
AFFIRMED.




                                      7